Exhibit ASSIGNMENT OF CONTRACTS AND INTANGIBLES THIS ASSIGNMENT OF CONTRACTS AND INTANGIBLES ("Assignment") is made and entered into on this 21st day of June, 2008 ("Effective Date"), by ROBINSON CORP., a Hawaii corporation ("Assignor"), and ENIVEL, INC., a Hawaii corporation ("Assignor"), or its permitted assignee. RECITALS: A.Assignor is the owner of interests in those certain contracts and intangibles described in Exhibit 1 attached hereto ("Contract/Intangibles"). B.Assignor, Assignee, THURSTON JOHN ROBINSON, THERESA PAULETTE WINN, and U.S. DRY CLEANING CORPORATION are parties to that certain unrecorded Purchase and Sale Agreement dated May 31, 2008 ("PSA"), pursuant to which Assignee is acquiring from Assignor's interests in the Contracts/Intangibles. C.In accordance with and subject to the terms and conditions of the PSA, Assignor has agreed to assign to Assignee, and does hereby assign to Assignee, all of Assignor's right, title and interest in and to, and obligations under, the Contracts/Intangibles, and Assignee has agreed to accept such assignment and assume such obligations, and hereby accepts such assignment and assumes such obligations, subject to the terms and conditions herein contained. NOW, THEREFORE, pursuant to and in effectuation of the terms of the PSA and in consideration of the sum of TEN AND NO/100 DOLLARS (USS10.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree as follows: 1.Assignment. Assignor does hereby sell, assign, transfer and convey to Assignee all of Assignor's right, title and interest in, to and under the Contracts/Intangibles ("Assigned Property"). SUBJECT, HOWEVER, to the terms and conditions thereof and as otherwise disclosed. Assignee hereby assumes and promises, covenants and agrees that Assignee will observe and perform, in accordance with the terms thereof, all of the remaining duties and obligations owed by Assignor under or pursuant to the Assigned Property. 2.Indemnification.
